Citation Nr: 0304008	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Louisville, Kentucky, Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2000, 
the Board remanded this case to the RO for additional 
development, and in February 2002, the Board undertook 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claim's equitable disposition. 

2.  The veteran's bilateral hearing loss is not related to 
his period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for hearing loss.  In a rating decision 
dated September 1998, the RO denied the veteran entitlement 
to this benefit, and thereafter, the veteran appealed the 
RO's decision.     

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  VA has indicated that, with the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated 
February 2001 and a decision dated February 2002, the RO and 
the Board informed the veteran of the change in the law and 
indicated that it was developing and would reconsider his 
claim pursuant to that law.  As explained in greater detail 
below, a review of the record reflects that, indeed, VA, via 
the RO and the Board, undertook all development necessary to 
comply with the notification and assistance requirements of 
the VCAA.  As well, thereafter, in a supplemental statement 
of the case issued in May 2001, the RO reconsidered the 
veteran's claim pursuant to the VCAA and denied that claim on 
the merits.  In light of the foregoing, the Board's decision 
to proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, after the veteran 
filed a claim for service connection for, in part, hearing 
loss, the RO informed the veteran by letter dated May 1998 
that he needed to submit medical evidence establishing that 
the claimed condition was permanently aggravated in service 
or manifested to a compensable degree within a year of 
discharge from service and necessitated continuous treatment 
from the date of discharge from service.  In a letter dated 
July 2000, the RO asked the veteran to provide the names and 
addresses of all pertinent healthcare providers and to sign 
the enclosed forms authorizing release of their records.  The 
RO indicated that the veteran could secure these records if 
he preferred.  In a letter dated February 2001, the RO 
indicated that it had unsuccessfully attempted to secure a 
complete set of the veteran's service medical records and was 
referring his case to a Military Records Specialist for a 
formal determination as to the availability of such records.  
The RO also reiterated that it was waiting for the veteran to 
identify all pertinent healthcare providers and to authorize 
the release of their records.  The RO explained that it was 
prepared to assist the veteran in obtaining both VA and 
private treatment records in support of his claim.  In a 
supplemental statement of the case issued in May 2001, the RO 
notified the veteran of the Military Records Specialist's 
finding that all available service medical records had been 
sent and that any additional records might have been 
destroyed in a fire.

In addition, in a rating decision dated August 1998, a letter 
notifying the veteran of that decision, a statement of the 
case issued in November 1998, supplemental statements of the 
case issued in September 1999 and May 2001, and a Remand 
issued in July 2002, the RO and the Board informed the 
veteran of the reasons for which his claim had been denied 
and of the evidence still needed to substantiate his claim, 
notified him of all regulations pertinent to his claim, 
including those involving VA's duties to notify and assist, 
and provided him an opportunity to submit additional evidence 
and to present additional argument, including in the form of 
hearing testimony, in support of his claim.  

As required by the VCAA, VA also fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including 
private treatment records, and since then, the veteran has 
not identified any other outstanding evidence that needs to 
be secured.  The RO and the Board also developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  Specifically, in June 1998 and May 2002, 
the RO and the Board afforded the veteran VA audio 
examinations, during which examiners discussed the nature and 
etiology of the veteran's hearing loss. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board must now decide the merits 
of that claim.

The veteran seeks service connection for hearing loss.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and an organic disease of the nervous system (including 
sensorineural hearing loss) became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

In this case, medical evidence of record confirms that the 
veteran currently has hearing loss by VA standards.  During a 
VA audiological evaluation conducted in June 1998, an 
examiner noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
40
70
LEFT
10
10
10
30
75

The examiner also noted right ear speech recognition of 84 
percent and left ear speech recognition of 92 percent.  Based 
on these findings, the examiner diagnosed mild to severe 
notched sensorineural hearing loss bilaterally.  

During a VA audiological evaluation conducted in May 2002, an 
examiner noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
55
75
LEFT
15
10
15
45
80

The examiner also noted right ear speech recognition of 88 
percent and left ear speech recognition of 92 percent.  Based 
on these findings, the examiner diagnosed a mild to severe 
sensorineural hearing loss in the right ear from 3000 to 8000 
hertz and a moderate to severe sensorineural hearing loss in 
the left ear from 3000 to 8000 hertz.  

In written statements submitted while his appeal was pending 
and during a hearing held at the RO in April 1999, the 
veteran contended that this hearing loss manifested while 
serving on active duty from September 1961 to September 1963, 
during which time he was exposed to noise associated with his 
military occupational specialty (MOS) of radio/teletype 
operator and while participating in basic training.  His MOS 
duties allegedly included listening on headphones to incoming 
signals, Morse code and other background noise.  The veteran 
also contended that he experienced additional noise exposure 
following discharge, when he operated a nightclub where live 
bands played and hunted for recreation.  

The veteran's service medical records, which are incomplete, 
do not support the veteran's claim.  They reflect that, 
during active service, including on separation examination 
conducted in July 1963, the veteran did not report noise 
exposure or hearing problems and no examiner noted hearing 
loss in either ear.  

Since then, one VA examiner has addressed the etiology of the 
veteran's current hearing loss.  In May 2002, that examiner 
indicated that he had reviewed the claims file.  Based on the 
fact that the veteran's separation examination showed no 
hearing loss, he concluded that it was not likely that the 
veteran's hearing loss was due to loud noise exposure in 
service.  Based on the examiner's conclusion, the Board finds 
that the veteran's bilateral hearing loss is not related to 
his period of active service, including any alleged in-
service noise exposure.

To merit an award of service connection under 38 U.S.C.A. § 
1110 or § 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence, 
other than his own assertions, establishing that his hearing 
loss is related to his period of active service, including 
the in-service noise exposure.  Unfortunately, these 
assertions, alone, may not be considered competent evidence 
of a nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hearing loss.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in resolution of 
this claim and it must be denied. 


ORDER

Service connection for hearing loss is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

